— In a matrimonial action in which the defendant husband moved, inter alia, for a change in child custody, and the plaintiff wife cross-moved, inter alia, for an increase in child support, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Miller, J.), dated May 14, 1984, as awarded plaintiff $2,500 in counsel fees.
Order affirmed insofar as appealed from, with costs.
The record amply supports the amount of the counsel fees awarded to plaintiff’s attorney. We further note that the stipulation of the parties as to the manner in which the dispute over counsel fees was to be resolved, which was apparently drafted by defendant’s attorney, relieved plaintiff of the requirement of full technical compliance with 22 NYCRR 699.11. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.